Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                       No. 04-16-00100-CR

                                    John Elvis CARPENTER,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015-CR-7313
                           Honorable Melisa Skinner, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, we strike the $2,000 fine from the trial
court’s judgment. We AFFIRM the trial court’s judgment AS MODIFIED.

       SIGNED September 21, 2016.


                                                   _____________________________
                                                   Luz Elena D. Chapa, Justice